United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Freedom, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Howard Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-344
Issued: May 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 24, 2007 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a cervical or other condition causally
related to factors of his federal employment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated March 10, 2006, the
Board affirmed a July 12, 2005 Office decision denying the claim for compensation.1 As the
Board noted, appellant had filed an occupational disease claim on June 20, 2004 alleging that he
1

Docket No. 05-1858 (issued March 10, 2006).

sustained right shoulder and arm injuries as a result of his job duties as a letter carrier. Appellant
indicated that he had worked at the employing establishment for 32 years and noted that recently
he worked six days a week for a month due to a staffing shortage. The Board found the medical
evidence was insufficient to meet appellant’s burden of proof. The history of the case is
contained in the Board’s prior decision and is incorporated herein by reference.
By letter dated January 9, 2007, appellant requested reconsideration of his claim and
submitted additional medical evidence. In a report dated March 28, 2006, Dr. Srini Sundarum, a
physiatrist, noted that on May 29, 2004 appellant had been treated by Dr. Kenneth Blumenfeld, a
neurosurgeon, for right scapular pain after working a six-day shift. Dr. Sundarum stated that he
talked to appellant about his job and explained that some of the magnetic resonance imaging
(MRI) scan findings of the cervical spine “show evidence of arthritis, which could have been
evolving over many years of exposure to cumulative stress. It is likely that on that one particular
day in May 2004, when he had to work a long shift, the patient started having radiating pain to
the neck and shoulder blade area, which is consistent with a C7 type of root lesion.”
Dr. Sundarum indicated that an August 7, 2004 MRI scan showed a right paracentral disc bulge,
and he opined “on a more probable than not basis the condition of cervical dis[c] herniation in
the setting of preexisting arthritis could have most likely occurred following intense work
exposures the days preceding the condition becoming symptomatic.”
According to
Dr. Sundarum a November 30, 2005 electrodiagnostic study showed chronic C7 radiculopathy.
He concluded, “I do agree that the preexisting arthritis in the cervical spine could have occurred
over many years of natural progression of the condition, though the condition of cervical disc
herniation can be due to a one-time injury event as described by the patient in May 2004.”
Appellant also submitted an October 21, 2004 treatment note from Dr. Blumenfeld and
form reports from Dr. Brian Karvelas, a physiatrist, from 2004 providing results on examination.
By decision dated April 24, 2007, the Office reviewed the case on its merits and denied
modification of the prior decisions.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant filed an occupational disease claim identifying casing and delivering mail as
contributing to a right shoulder, arm or neck condition. The Board considered the medical
evidence of record before the Office at the time of the July 12, 2005 decision. The evidence
submitted after this decision includes the March 28, 2006 report from Dr. Sundarum. In this
report, Dr. Sundarum primarily discusses two conditions: cervical arthritis and a cervical disc
herniation based on an August 7, 2004 MRI scan. As to the arthritis, Dr. Sundarum initially
stated that it could be related to years of “cumulative stress,” and then he indicated that it could
be related to years of natural progression of the condition. It is not clear whether he believed an
arthritis condition was causally related to specific factors of appellant’s federal employment.
Dr. Sundarum did not provide a rationalized medical opinion with respect to arthritis and the
identified employment factors.
As to a cervical disc herniation, it appeared that Dr. Sundarum believed a disc bulge
revealed on the August 7, 2004 MRI scan was related to appellant’s work sometime prior to
May 29, 2004, when he was treated by Dr. Blumenfeld. He stated that it “could have most likely
occurred following intense work exposures” prior to May 29, 2004. This is a speculative
statement that is of diminished probative value without medical rationale in support of the
opinion.8 With respect to a factual background, while Dr. Sundarum stated that he talked with
appellant about his job, he did not discuss the specific job duties or the repetitive activities
identified by appellant. He referred to “intense” work, but it is not clear whether he is referring
to an extra day of work per week, or other factors. Moreover, he did not explain how the specific
work duties caused a disc bulge or herniation.
4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

Medical opinions such as the implant “may have ruptured” and the condition is “probably” related, “most
likely” related or “could be” related are speculative and diminish the probative value of the medical opinion
evidence. Kathy A. Kelley, 55 ECAB 206, 211 (2004).

3

The Board finds that the medical evidence is not sufficient to meet appellant’s burden of
proof. The record does not contain a rationalized medical opinion, based on a complete
background, on causal relationship between a diagnosed cervical condition and the identified
employment factors.
CONCLUSION
Appellant did not meet his burden of proof to establish a diagnosed cervical or other
condition causally related to identified employment factors.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 24, 2007 is affirmed.
Issued: May 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

